14-337-cr(L)
United States v. Chestnut

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 25th day of August, two thousand fifteen.

PRESENT:             JOSÉ A. CABRANES,
                     ROSEMARY S. POOLER,
                     DENNY CHIN,
                                  Circuit Judges.


UNITED STATES OF AMERICA,

                     Appellee,

                               v.                                                      Nos.     14-337-cr(L),
                                                                                                14-2685-cr(CON)
HERMIE GLYNN CHESTNUT, AKA Christopher
Williams, AKA Sean Harris, AKA Henry Thomas,
AKA Glen Fambro, AKA Alex Hoyt, AKA Barry
Cummings, AKA Tim Thomas,

                     Defendant-Appellant,

ASHLEY HYMSON, SECOND CHANCE, AKA Danny
Concepcion, AKA Danny Second, AKA Danny
Chance, ANITA BEHARRY,

                     Defendants.*




          *   The Clerk of Court is directed to amend the official caption in this case to conform with the above.
FOR HERMIE GLYNN CHESTNUT:                                        ROBERT J. BOYLE, Law Office of Robert J.
                                                                  Boyle, New York, NY.

FOR UNITED STATES OF AMERICA:                                     EDWARD B. DISKANT (Karl N. Metzner, on the
                                                                  brief), Assistant United States Attorneys, for
                                                                  Preet Bharara, United States Attorney for the
                                                                  Southern District of New York, New York,
                                                                  NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (George B. Daniels, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Defendant Hermie Glynn Chestnut appeals from the District Court’s January 23, 2014
judgment convicting him, after a guilty plea, of wire fraud, conspiracy to commit wire fraud, and
aggravated identity theft and sentencing him principally to 116 months’ imprisonment and three
years’ supervised release.1 We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

         Section 4241(a) of Title 18, United States Code, requires a district court, on its own motion,
to conduct a competency hearing “if there is reasonable cause to believe that the defendant may
presently be suffering from a mental disease or defect rendering him mentally incompetent to the
extent that he is unable to understand the nature and consequences of the proceedings against him
or to assist properly in his defense.” 18 U.S.C. § 4241(a). We review for abuse of discretion a district
court’s determination that there is no “reasonable cause” to hold a competency hearing. United States
v. Quintieri, 306 F.3d 1217, 1232–33 (2d Cir. 2002).2

        Upon review of the record and relevant law, we conclude that the District Court acted well
within its discretion in not holding a competency hearing sua sponte. At the plea allocution, the
District Court explicitly inquired into Chestnut’s health and mental competency. After Chestnut
stated that he was taking “[m]edicine related to complex PTSD,” the District Court specifically
asked him whether the medicine affected his ability to think clearly, to which he responded, “No. I
can understand you today.” App. 25–26. The District Court then asked him, “Is your mind clear
today?” and, “Are you feeling well today?” Id. at 26. Chestnut responded yes to both questions. The
District Court further inquired, “Do either counsel have any doubt as to the defendant’s

         Chestnut also filed a notice of appeal from the District Court’s April 10, 2014 order of restitution in the
         1

amount of $999,988.53, but he does not raise any arguments on appeal with regard to restitution.
          2 Although the Government argues that plain-error review should apply because defense counsel did not

challenge Chestnut’s competency below, that standard of review makes little sense in this context, where Chestnut’s
principal argument on appeal is that the District Court should have held a competency hearing sua sponte under the terms
of the relevant statute. See United States v. Arenburg, 605 F.3d 164, 169 (2d Cir. 2010).

                                                            2
competence to plead at this time?” Id. Both counsel responded no. The District Court then
concluded: “On the basis of Mr. Chestnut’s responses to my questions and my observations of his
demeanor, I find that he is fully competent to enter an informed plea at this time.” Id. at 27.

         On this record, it is abundantly clear that the District Court acted well within its discretion in
determining that there was no “reasonable cause” to hold a competency hearing sua sponte. See
Quintieri, 306 F.3d at 1233; United States v. Kirsh, 54 F.3d 1062, 1071 (2d Cir. 1995).

                                            CONCLUSION

       We have considered all of the arguments raised by Chestnut on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the District Court’s January 23, 2014
judgment.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    3